United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Weikert, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1718
Issued: April 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 12, 2019 appellant, through counsel, filed a timely appeal from a May 31, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include the additional conditions of a right acromioclavicular

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

separation, a sprained right thumb, and right shoulder sprain/strain as causally related to the
accepted June 6, 2016 employment injury.
FACTUAL HISTORY
On June 9, 2016 appellant, then a 49-year-old postmaster relief, filed a traumatic injury
claim (Form CA-1) alleging that on June 6, 2016 she injured her right thumb while in the
performance of duty.3 She explained that as she was walking she tripped over a desk chair, landed
on her right hand, and sprained her right thumb. On the reverse side of the claim form, the
employing establishment indicated that appellant was injured in the performance of duty on
June 6, 2016. It indicated that she stopped work on June 6, 2016 and returned to work on
June 9, 2016.
In June 6, 2016 emergency room notes, Dr. Fredrick Lapp, Board-certified in emergency
medicine, indicated that appellant complained of a right arm injury sustained at work from tripping
and landing on her right arm. He noted that appellant could not move her right thumb and that she
experienced significant pain in her right forearm and shoulder. The right thumb was noted to be
swelling and tingling, and her symptoms were aggravated by movement. Appellant’s physical
examination revealed limited range of motion, the inability to flex her thumb, distal radial
tenderness in her right wrist, anterior right shoulder tenderness, and distal clavicle tenderness. Her
right shoulder’s range of motion was limited by pain, and she could only extend to 90 degrees and
was unable to touch her lower back or the back of her head.
In June 6, 2016 emergency room discharge instructions it was indicated that appellant was
seen by Dr. Lapp and that he had diagnosed an acromioclavicular separation and a thumb sprain.
A June 7, 2016 x-ray of appellant’s right thumb interpreted by Dr. Kiran Kapadia, Board
certified in diagnostic radiology, revealed normal results. A June 7, 2016 x-ray of appellant’s right
shoulder and clavicle interpreted by Dr. Kapadia displayed a vertical lucency involving the distal
end of the clavicle and extending beyond the clavicle margin. Dr. Kapadia noted that this was
unlikely to be a fracture and that there were no acute post-traumatic findings. A June 7, 2016 x-ray
of appellant’s right forearm interpreted by Dr. Kapadia revealed normal findings.
A June 8, 2016 report from Dr. Paul Lin, Board-certified in orthopedic surgery, indicated
that appellant presented with right upper extremity pain including wrist pain, mid-arm pain, and
shoulder pain from a June 6, 2016 workplace fall where she tripped over a chair. Appellant’s
symptoms included swelling and stiffness. Dr. Lin reviewed the x-rays of appellant’s fingers,
forearm, and shoulders, and he noted that no fractures were identified. Appellant’s right upper
extremity physical examination revealed diffuse tenderness from her wrist up to her shoulder and
otherwise normal results. Dr. Lin noted that he suspected appellant only sustained a shoulder
sprain. He indicated that appellant sustained a work-related injury and diagnosed right shoulder
contusion, pain in her right wrist, and pain in her right upper extremity. Dr. Lin concluded that

3

Appellant alleged a date of injury of June 7, 2016 on the claim form. However, the claim has been accepted for
an injury determined to have occurred on June 6, 2016.

2

appellant could continue to work with restrictions including not using her upper extremity or right
hand.4
In a June 16, 2016 medical report Dr. Matthew Eager, a Board-certified orthopedic
surgeon, noted that appellant was following up for a right arm contusion she sustained a week prior
when she fell at work and injured her right arm. Appellant complained of right arm pain from her
wrist to her elbow, right arm swelling, and paresthesias in her thumb, index, and middle fingers.
She noted that she had not experienced new trauma and that she had attended physical therapy
which was helping with pain relief. Appellant’s physical examination revealed mild edema in her
right wrist and otherwise normal results. Dr. Eager recommended no right upper extremity use.
In a July 14, 2016 narrative statement, appellant indicated that since her claimed June 6,
2016 workplace injury she has experienced constant pain in her fingers, hand, and shoulder and
numbness in her fingers.
In a July 20, 2016 development letter, OWCP indicated that when appellant’s claim was
received it appeared to be a minor injury that resulted in minimal or no lost time from work and,
based on these criteria and because the employing establishment did not controvert continuation
of pay or challenge the case, payment of a limited amount of medical expenses was
administratively approved. It explained that it reopened the claim for consideration because the
medical bills exceeded $1,500.00. OWCP advised appellant of the deficiencies of her claim. It
requested additional factual and medical evidence and attached a questionnaire for her completion.
OWCP afforded appellant 30 days for a response.
A June 21, 2016 attending physician’s report (Form CA-20) by Dr. Lin noted that appellant
was injured at work on June 6, 2016 when she tripped over a chair and fell on her right side. His
findings and diagnosis included right upper extremity pain, and he checked the box marked “yes”
indicating that the condition he diagnosed was caused or aggravated by appellant’s employment
injury. Dr. Lin noted that appellant should perform modified work duties including no right upper
extremity use beginning on June 8, 2016.
In a July 12, 2016 report, Dr. Thomas Martin, a Board-certified orthopedic surgeon,
indicated that appellant was following up from an appointment a month prior at which she was
diagnosed with a right arm contusion. He noted that despite some improvement from physical
therapy, appellant continued to experience numbness in all of her fingers and shoulder pain.
Appellant denied new trauma and a physical examination revealed: tenderness in her right
trapezius muscle; swelling, numbness, and tingling in her right hand; pain and tenderness in her
right wrist; good range of motion in her right hand and wrist; diminished sensation in all of her
fingers on her right hand; and good radial and ulnar nerve motor function. Dr. Thomas opined that
appellant had a few problems with her right hand, some of which seemed situated in the ulnar
nerve, some seemed like carpal tunnel, and some seemed like de Quervain’s. He provided work
restrictions of refraining from repetitive motions and refraining from lifting over five pounds with
her right arm.

4

In a June 8, 2016 injury status note, Dr. Lin indicated that appellant could return to modified duties with the
restriction of no right upper extremity use. On June 10, 2016 appellant accepted a limited-duty assignment from the
employing establishment.

3

An August 8, 2016 progress report from Dr. Lin noted that appellant complained of
posterior scapular pain, shooting pain in her lower arm, intermittent numbness in her hand, and
thumb pain. She indicated that physical therapy had worsened her pain. Appellant’s physical
examination of her shoulder, elbow, wrist, and hand revealed normal results. Dr. Lin
recommended that appellant return to her regular work duties without restrictions.
On September 1, 2016 OWCP accepted appellant’s claim for a right shoulder contusion,
but denied the additional claimed conditions.
On February 2, 2017 appellant, through counsel, requested that the acceptance of her claim
be expanded to include the additional conditions of a right acromioclavicular separation, a right
thumb sprain, and a right shoulder sprain/strain. He resubmitted copies of medical records.
In a September 11, 2017 letter, OWCP noted that appellant submitted no new medical
evidence.
By decision dated November 7, 2018, OWCP denied expansion of appellant’s claim to
include a right acromioclavicular separation, a right thumb sprain, or a shoulder sprain/strain as
causally related to her accepted June 6, 2016 employment injury.
On November 21, 2018 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. On November 22, 2019 he requested a review of the written record
in lieu of an oral hearing.
By decision dated May 31, 2019, an OWCP hearing representative affirmed the
November 7, 2018 decision.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury. 5
Causal relationship is a medical question that requires medical evidence to resolve the
issue.6 The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
accepted employment injury.7

5
See T.E., Docket No. 18-1595 (issued March 13, 2019); T.F., Docket No. 17-0645 (issued August 15, 2018);
Jaja K. Asaramo, 55 ECAB 200 (2004).
6

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

7

See M.M., Docket No. 19-0061 (issued November 21, 2019); P.M., Docket No. 18-0287 (issued
October 11, 2018).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a right acromioclavicular separation, a right thumb sprain, or a shoulder
sprain/strain causally related to the accepted June 6, 2016 employment injury.
Dr. Lapp’s June 6, 2016 emergency room notes indicated that appellant complained of a
right arm injury sustained at work when she tripped and fell, landing on her right arm. He
conducted an examination and diagnosed an acromioclavicular separation and a thumb sprain.
These notes, however, do not provide an opinion as to whether the accepted June 6, 2016
employment injury either caused or contributed to appellant’s additional diagnosed conditions.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship. 8 Therefore, this
report is insufficient to meet appellant’s burden of proof.9
Dr. Lin’s June 8, 2016 medical report indicated that appellant presented with right upper
extremity pain including wrist pain, mid-arm pain, and shoulder pain from a June 6, 2016 fall at
work where she tripped over a chair. Dr. Lin opined that she sustained a work-related injury and
diagnosed a right shoulder contusion, pain in her right wrist, and pain in her right upper extremity.
He also noted that he suspected appellant only sustained a [shoulder] sprain. Dr. Lin’s indication
that he suspected that appellant sustained a shoulder sprain is speculative and therefore of limited
probative value.10 Therefore, this report is insufficient to establish appellant’s claim.
Dr. Lin’s June 21, 2016 attending physician’s report noted that appellant was injured at
work on June 6, 2016 when she tripped over a chair and fell, landing on her right side. He
diagnosed right upper extremity pain, and checked the box marked “yes” indicating that he
believed the condition was caused or aggravated by appellant’s employment injury. The Board
has held, however, that when a physician’s opinion on causal relationship consists only of checking
“yes” to a form question, without explanation or rationale, that opinion has little probative value
and is insufficient to establish a claim. 11
Dr. Lin did not make any diagnoses in his August 8, 2016 medical report, but only noted
appellant’s pain complaints. Likewise, Dr. Eager’s June 16, 2016 medical report noted that
appellant was following up for a right arm contusion she sustained one week prior when she fell
at work and injured her right arm. Also, in his July 12, 2016 report, Dr. Thomas indicated that
appellant had a few problems with her right hand, but provided no opinion as to causal relationship.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship. 12 These reports,
therefore, are insufficient to establish appellant’s claim.

8

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

9

K.A., Docket No. 14-0213 (issued May 7, 2014).

10

See C.B., Docket No. 17-1499 (issued July 25, 2018).

11

See M.O., Docket No. 18-1056 (issued November 6, 2018); Deborah L. Beatty, 54 ECAB 3234 (2003).

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

Appellant also submitted June 7, 2016 x-rays of her right thumb, forearm, shoulder, and
clavicle. The Board has explained that diagnostic studies standing alone lack probative value as
they do not address whether the employment incident caused any of the diagnosed conditions. 13
The Board finds that appellant has not submitted the necessary rationalized medical
evidence to support her claim that she sustained the additional conditions of a right
acromioclavicular separation, a right thumb sprain, or a shoulder sprain/strain causally related to
the accepted June 6, 2016 employment injury. Therefore, appellant has not met her burden of
proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a right acromioclavicular separation, a right thumb sprain, or a right
shoulder sprain/strain condition causally related to the accepted June 6, 2016 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 7, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board
Janice B. Askin, Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

13

N.B., Docket No. 19-0221 (issued July 15, 2019).

6

